Exhibit 10.2

SECURITY AGREEMENT

July 20, 2007

Force Protection, Inc.

9801 Highway 78

Ladson, South Carolina 29456

Force Protection Industries, Inc.

9801 Highway 78

Ladson, South Carolina 29456

Force Protection Technologies, Inc.

9801 Highway 78

Ladson, South Carolina 29456

(Individually and collectively, “Debtor”)

Wachovia Bank, National Association

177 Meeting Street, Suite 450

Charleston, South Carolina 29401

(Hereinafter referred to as the “Bank”)

For value received and to secure payment and performance of any and all
obligations of Debtor (also referred to collectively herein as “Borrower”) to
Bank however created, arising or evidenced, whether direct or indirect, absolute
or contingent, now existing or hereafter arising or acquired, including swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time),
future advances, and all costs and expenses incurred by Bank to obtain,
preserve, perfect and enforce the security interest granted herein and to
maintain, preserve and collect the property subject to the security interest
(collectively, “Secured Obligations”), Debtor hereby grants to Bank a continuing
security interest in and lien upon the following described property, whether now
owned or hereafter acquired, and any additions, replacements, accessions, or
substitutions thereof and all cash and non-cash proceeds and products thereof
(collectively, “Collateral”):

All of the personal property and fixtures of Debtor of every kind and nature
including, without limitation, all accounts, equipment, accessions, fixtures,
inventory, chattel paper, instruments, investment property, documents,
letter-of-credit rights, deposit accounts and general intangibles, wherever
located.  The foregoing fixture Collateral is located at or affixed to real
property known as 9801 Highway 78, Ladson, South Carolina 29456 as recorded at
Book S174, Page 210, in the real property records of Charleston County, of the
State of South Carolina, wherein the record owner is Aerospance/Defense, Inc.
(a/k/a RM Aerospace/Defense, Inc.).

Debtor hereby represents and agrees that:

OWNERSHIP.  Debtor owns the Collateral or Debtor will purchase and acquire
rights in the Collateral within ten days of the date advances are made under the
Loan Documents.  If Collateral is being acquired with the proceeds of an advance
under the Loan Documents, Debtor authorizes Bank to disburse proceeds directly
to the seller of the Collateral.  The Collateral is free and clear of all liens,
security interests, and claims except those previously reported in writing to
and approved by Bank, and Debtor will keep the Collateral free and clear from
all liens, security interests and claims, other than those granted to or
approved by Bank.

NAME AND OFFICES; JURISDICTION OF ORGANIZATION.  The name and address of Debtor
appearing at the beginning of this Agreement are Debtor’s exact legal name and
the address of its chief executive office.  There has been no change in the name
of Debtor, or the name under which Debtor conducts business, within the five
years preceding the date


--------------------------------------------------------------------------------


hereof except as previously reported in writing to Bank.  Debtor has not moved
its chief executive office within the five years preceding the date hereof
except as previously reported in writing to Bank.  Debtor is organized under the
laws of the State of Nevada and has not changed the jurisdiction of its
organization within the five years preceding the date hereof except as
previously reported in writing to Bank.

TITLE/TAXES.  Debtor has good and marketable title to the Collateral and will
warrant and defend same against all claims.  Debtor will not transfer, sell, or
lease Collateral (except as permitted herein).  Debtor agrees to pay promptly
all taxes and assessments when due unless contested in good faith through
appropriate procedures upon or for the use of Collateral and on this Security
Agreement.  At its option, Bank may discharge taxes, liens, security interests
or other encumbrances at any time levied or placed on Collateral no sooner than
ten days after the Borrowers failure to do so.  Debtor agrees to reimburse Bank,
on demand, for any such payment made by Bank.  Any amounts so paid shall be
added to the Secured Obligations.

WAIVERS.  Debtor agrees not to assert against Bank as a defense (legal or
equitable), as a set-off, as a counterclaim, or otherwise, any claims Debtor may
have against any seller or lessor that provided personal property or services
relating to any part of the Collateral or against any other party liable to Bank
for all or any part of the Secured Obligations.  Debtor waives all exemptions
and homestead rights with regard to the Collateral.  Debtor waives any and all
rights to any bond or security which might be required by applicable law prior
to the exercise of any of Bank’s remedies against any Collateral.  All rights of
Bank and security interests hereunder, and all obligations of Debtor hereunder,
shall be absolute and unconditional, not discharged or impaired irrespective of
(and regardless of whether Debtor receives any notice of):  (i) any lack of
validity or enforceability of any Loan Document; (ii) any change in the time,
manner or place of payment or performance, or in any term, of all or any of the
Secured Obligations or the Loan Documents or any other amendment or waiver of or
any consent to any departure from any Loan Document unless agreed to in writing
by the parties; or (iii) any exchange, insufficiency, unenforceability,
enforcement, release, impairment or non-perfection of any collateral, or any
release of or modifications to or insufficiency, unenforceability or enforcement
of the obligations of any guarantor or other obligor.  To the extent permitted
by law, Debtor hereby waives any rights under any valuation, stay, appraisement,
extension or redemption laws now existing or which may hereafter exist and
which, but for this provision, might be applicable to any sale or disposition of
the Collateral by Bank; and any other circumstance which might otherwise
constitute a defense available to, or a discharge of any party with respect to
the Secured Obligations.

NOTIFICATIONS; LOCATION OF COLLATERAL.  Debtor will notify Bank in writing at
least 30 days prior to any change in:  (i) Debtor’s chief place of business
and/or residence; (ii) Debtor’s name or identity; (iii) Debtor’s
corporate/organizational structure; or (iv) the jurisdiction in which Debtor is
organized.  In addition, Debtor shall promptly notify Bank of any material
claims or alleged claims of any other person or entity to the Collateral or the
institution of any litigation, arbitration, governmental investigation or
administrative proceedings against or affecting the Collateral.  Debtor will
keep Collateral at the location(s) previously provided to Bank until such time
as Bank provides written advance consent to a change of location.  Debtor will
bear the cost of preparing and filing any documents necessary to protect Bank’s
liens.

COLLATERAL CONDITION AND LAWFUL USE.  Debtor represents that the Collateral is
in good repair and condition and that Debtor shall use reasonable care to
prevent Collateral from being damaged or depreciating, normal wear and tear
excepted.  Debtor shall immediately notify Bank of any material loss or damage
to Collateral.  Debtor shall not permit any item of Collateral to become an
accession to other property unless such property is also Collateral hereunder. 
Debtor represents it is in compliance in all material respects with all laws,
rules and regulations applicable to the Collateral and its properties,
operations, business, and finances.

RISK OF LOSS AND INSURANCE.  Debtor shall bear all risk of loss with respect to
the Collateral.  The injury to or loss of Collateral, either partial or total,
shall not release Debtor from payment or other performance hereof.  Debtor
agrees to obtain and keep in force property insurance on the Collateral with a
Lender’s Loss Payable Endorsement in favor of Bank and commercial general
liability insurance naming Bank as Additional Insured and such other insurance
as Bank may require from time to time.

2


--------------------------------------------------------------------------------


Such insurance is to be in form and amounts satisfactory to Bank and issued by
reputable insurance carriers satisfactory to Bank with a Best Insurance Report
Key Rating of at least “A-”.  All such policies shall provide to Bank a minimum
of 30 days written notice of cancellation.  Debtor shall furnish to Bank such
policies, or other evidence of such policies satisfactory to Bank.  If Debtor
fails to obtain or maintain in force such insurance or fails to furnish such
evidence, Bank is authorized, but not obligated, to purchase any or all
insurance or “Single Interest Insurance” protecting such interest as Bank deems
appropriate against such risks and for such coverage and for such amounts,
including either the loan amount or value of the Collateral, all at its
discretion, and at Debtor’s expense.  In such event, Debtor agrees to reimburse
Bank for the cost of such insurance and Bank may add such cost to the Secured
Obligations.  Debtor shall bear the risk of loss to the extent of any deficiency
in the effective insurance coverage with respect to loss or damage to any of the
Collateral.  Debtor hereby assigns to Bank the proceeds of all property
insurance covering the Collateral up to the amount of the Secured Obligations
and directs any insurer to make payments directly to Bank.  During the
continuance of a Default or the occurrence of an event that will likely lead to
a Default, Debtor hereby appoints Bank its attorney-in-fact, which appointment
shall be irrevocable and coupled with an interest for so long as Secured
Obligations are unpaid, to file proof of loss and/or any other forms required to
collect from any insurer any amount due from any damage or destruction of
Collateral, to agree to and bind Debtor as to the amount of said recovery, to
designate payee(s) of such recovery, to grant releases to insurer, to grant
subrogation rights to any insurer, and to endorse any settlement check or
draft.  Debtor agrees not to exercise any of the foregoing powers granted to
Bank without Bank’s prior written consent.

FINANCING STATEMENTS, CERTIFICATES OF TITLE, POWER OF ATTORNEY.  No financing
statement (other than any filed or approved by Bank) covering any Collateral is
on file in any public filing office other than Permitted Liens.  Debtor
authorizes the filing of one or more financing statements covering the
Collateral in form satisfactory to Bank, and without Debtor’s signature where
authorized by law, agrees to deliver certificates of title on which Bank’s lien
has been indicated covering any Collateral subject to a certificate of title
statute, and will pay all costs and expenses of filing or applying for the same
or of filing this Security Agreement in all public filing offices, where filing
is deemed by Bank to be desirable.  Debtor hereby constitutes and appoints Bank
the true and lawful attorney of Debtor with full power of substitution to take
any and all appropriate action and to execute any and all documents, instruments
or applications that may be necessary or desirable to accomplish the purpose and
carry out the terms of this Security Agreement, including, without limitation,
to complete, execute, and deliver any Control Agreement(s) by Bank, Debtor and
Third Party(ies) that may be or become required in connection herewith
(individually and collectively the “Control Agreement”), and any instructions to
Third Party(ies) regarding, among other things, control and disposition of any
Collateral which is the subject of such Control Agreement(s).  The foregoing
power of attorney is coupled with an interest and shall be irrevocable until all
of the Secured Obligations have been paid in full.  Neither Bank nor anyone
acting on its behalf shall be liable for acts, omissions, errors in judgment, or
mistakes in fact in such capacity as attorney-in-fact.  Debtor ratifies all acts
of Bank as attorney-in-fact.  Debtor agrees to take such other actions, at
Debtor’s expense, as might be requested for the perfection, continuation and
assignment, in whole or in part, of the security interests granted herein and to
assure and preserve Bank’s intended priority position.  If certificates,
passbooks, or other documentation or evidence is/are issued or outstanding as to
any of the Collateral, Debtor will cause the security interests of Bank to be
properly protected, including perfection by notation thereon or delivery thereof
to Bank.

LANDLORD/MORTGAGEE WAIVERS.  If requested by Bank, Debtor shall cause each
mortgagee of real property owned by Debtor and each landlord of real property
leased by Debtor to execute and deliver instruments satisfactory in form and
substance to Bank by which such mortgagee or landlord subordinates its rights,
if any, in the Collateral.

CONTROL.  Debtor will cooperate with Bank in obtaining control with respect to
Collateral consisting of electronic chattel paper.  Debtor authorizes and
directs Third Party to comply with the terms of this Security Agreement, to
enter into a Control Agreement, to mark its records to show the security
interest of and/or the transfer to Bank of the property pledged hereunder.

3


--------------------------------------------------------------------------------


CHATTEL PAPER, ACCOUNTS, GENERAL INTANGIBLES.  Debtor warrants that Collateral
consisting of chattel paper, accounts, or general intangibles is (i) genuine and
enforceable in accordance with its terms; (ii) not subject to any defense,
set-off, claim or counterclaim of a material nature against Debtor except as to
which Debtor has notified Bank in writing; and (iii) not subject to any other
circumstances that would impair the validity, enforceability, value, or amount
of such Collateral except as to which Debtor has notified Bank in writing. 
Debtor shall not amend, modify or supplement any lease, contract or agreement
contained in Collateral or waive any provision therein, without prior written
consent of Bank.  Debtor will not create any tangible chattel paper without
placing a legend on the chattel paper acceptable to Bank indicating that Bank
has a security interest in the chattel paper.  Debtor will not create any
electronic chattel paper without taking all steps deemed necessary by Bank to
confer control of the electronic chattel paper upon Bank in accordance with the
UCC.

ACCOUNT INFORMATION.  From time to time, at Bank’s request, Debtor shall provide
Bank with schedules describing all accounts, including customers’ addresses,
created or acquired by Debtor and at Bank’s request shall execute and deliver
written assignments of contracts and other documents evidencing such accounts to
Bank.  Together with each schedule, Debtor shall, if requested by Bank, furnish
Bank with copies of Debtor’s sales journals, invoices, customer purchase orders
or the equivalent, and original shipping or delivery receipts for all goods
sold, and Debtor warrants the genuineness thereof.

ACCOUNT DEBTORS.  If a Default should occur, Bank shall have the right to notify
the account debtors obligated on any or all of the Collateral to make payment
thereof directly to Bank and Bank may take control of all proceeds of any such
Collateral, which rights Bank may exercise at any time.  The cost of such
collection and enforcement, including attorneys’ fees and expenses, shall be
borne solely by Debtor whether the same is incurred by Bank or Debtor.  If a
Default should occur or upon demand of Bank, Debtor will, upon receipt of all
checks, drafts, cash and other remittances in payment on Collateral, deposit the
same in a special bank account maintained with Bank, over which Bank also has
the power of withdrawal.

If a Default should occur, no discount, credit, or allowance shall be granted by
Debtor to any account debtor and no return of merchandise shall be accepted by
Debtor without Bank’s consent.  Bank may, after Default, settle or adjust
disputes and claims directly with account debtors for amounts and upon terms
that Bank considers advisable, and in such cases Bank will credit the Secured
Obligations with the net amounts received by Bank, after deducting all of the
reasonable expenses incurred by Bank.  Debtor agrees to indemnify and defend
Bank and hold it harmless with respect to any claim or proceeding arising out of
any matter related to collection of Collateral.

GOVERNMENT CONTRACTS.  If any Collateral covered hereby arises from obligations
due to Debtor from any governmental unit or organization, Debtor shall
immediately notify Bank in writing and execute all documents and take all
actions deemed necessary by Bank to ensure recognition by such governmental unit
or organization of the rights of Bank in the Collateral.

INVENTORY.  So long as no Default has occurred, Debtor shall have the right in
the regular course of business, to process and sell Debtor’s inventory.  If a
Default should occur or upon demand of Bank, Debtor will, upon receipt of all
checks, drafts, cash and other remittances, in payment of Collateral sold,
deposit the same in a special bank account maintained with Bank over which Bank
also has the power of withdrawal.  Debtor agrees to notify Bank immediately in
the event that any inventory purchased by or delivered to Debtor is evidenced by
a bill of lading, dock warrant, dock receipt, warehouse receipt or other
document of title and to deliver such document to Bank upon request.

INSTRUMENTS, CHATTEL PAPER, DOCUMENTS.  Any Collateral that is, or is evidenced
by, instruments, chattel paper or negotiable documents will be properly assigned
to and the originals of any such Collateral in tangible form deposited with and
held by Bank, unless Bank shall hereafter otherwise direct or consent in
writing.  During the continuance of a Default, Bank may, without notice, before
or after maturity of the Secured Obligations, exercise any or all rights of
collection, conversion, or exchange and other similar rights, privileges and
options pertaining to such Collateral, but shall have no duty to do so.

4


--------------------------------------------------------------------------------


COLLATERAL DUTIES.  Bank shall have no custodial or ministerial duties to
perform with respect to Collateral pledged except as set forth herein; and by
way of explanation and not by way of limitation, Bank shall incur no liability
for any of the following:  (i) loss or depreciation of Collateral (unless caused
by its willful misconduct or gross negligence), (ii) failure to present any
paper for payment or protest, to protest or give notice of nonpayment, or any
other notice with respect to any paper or Collateral.

TRANSFER OF COLLATERAL.  Bank may assign its rights in Collateral or any part
thereof to any assignee who shall thereupon become vested with all the powers
and rights herein given to Bank with respect to the property so transferred and
delivered, and Bank shall thereafter be forever relieved and fully discharged
from any liability with respect to such property so transferred, but with
respect to any property not so transferred, Bank shall retain all rights and
powers hereby given.

INSPECTION, BOOKS AND RECORDS.  Debtor will at all times keep accurate and
complete records covering each item of Collateral, including the proceeds
therefrom.  Bank, or any of its agents, shall have the right, at intervals to be
determined by Bank and without hindrance or delay, at Debtor’s expense, to
inspect, audit, and examine the Collateral during normal business hours and to
make copies of and extracts from the books, records, journals, orders, receipts,
correspondence and other data relating to Collateral, Debtor’s business or any
other transaction between the parties hereto.  Debtor will at its expense
furnish Bank copies thereof upon request.  For the further security of Bank, it
is agreed that Bank has and is hereby granted a security interest in all books
and records of Debtor pertaining to the Collateral.

COMPLIANCE WITH LAW.  Debtor will comply in all material respects with all
federal, state and local laws and regulations, applicable to it, including
without limitation, laws and regulations relating to the environment, labor or
economic sanctions, in the creation, use, operation, manufacture and storage of
the Collateral and the conduct of its business.

REGULATION U.  None of the proceeds of the credit secured hereby shall be used
directly or indirectly for the purpose of purchasing or carrying any margin
stock in violation of any of the provisions of Regulation U of the Board of
Governors of the Federal Reserve System (“Regulation U”), or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry margin stock or for any other purchase which might render the Loan a
“Purpose Credit” within the meaning of Regulation U.

CROSS COLLATERALIZATION LIMITATION.  As to any other existing or future consumer
purpose loan made by Bank to Debtor, within the meaning of the Federal Consumer
Credit Protection Act, Bank expressly waives any security interest granted
herein in Collateral that Debtor uses as a principal dwelling and household
goods.

ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION.  Debtor shall pay all of Bank’s
reasonable expenses actually incurred in enforcing this Security Agreement and
in preserving and liquidating Collateral, including but not limited to,
reasonable arbitration, paralegals’, attorneys’ and experts’ fees and expenses,
whether incurred with or without the commencement of a suit, trial, arbitration,
or administrative proceeding, or in any appellate or bankruptcy proceeding.

DEFAULT.  If any of the following occurs, a default (“Default”) under this
Security Agreement shall exist:  Loan Document Default.  A default under any
Loan Document.  Collateral Loss or Destruction.  Any material loss, theft,
substantial damage, or destruction of Collateral not fully covered by insurance,
or as to which insurance proceeds are not remitted to Bank within 15 days of the
loss recovery and no later than sixty (60) days from the date of the loss. 
Collateral Sale, Lease or Encumbrance.  Any sale, lease, or encumbrance of any
Collateral not specifically permitted herein without prior written consent of
Bank.  Levy, Seizure or Attachment.  The making of any levy, seizure, or
attachment on or of Collateral which is not removed within 10 days. 
Unauthorized Collection of Collateral.  Any attempt to collect, cash in or
otherwise recover deposits that are Collateral.  Third Party Breach.  Any
default or breach by a Third Party of any provision contained in any Control
Agreement executed in connection with any of the

5


--------------------------------------------------------------------------------


Collateral.  Unauthorized Termination.  Any attempt to terminate, revoke,
rescind, modify, or violate the terms of this Security Agreement or any Control
Agreement without the prior written consent of Bank.

REMEDIES ON DEFAULT (INCLUDING POWER OF SALE).  If a Default occurs Bank shall
have all the rights and remedies of a secured party under the Uniform Commercial
Code.  Without limitation thereto, Bank shall have the following rights and
remedies:  (i) to take immediate possession of Collateral, without notice or
resort to legal process, and for such purpose, to enter upon any premises on
which Collateral or any part thereof may be situated and to remove the same
therefrom, or, at its option, to render Collateral unusable or dispose of said
Collateral on Debtor’s premises; (ii) to require Debtor to assemble the
Collateral and make it available to Bank at a place to be designated by Bank;
(iii) to exercise its or its affiliate’s right of set-off or Bank lien as to any
monies of Debtor deposited in deposit accounts and investment accounts of any
nature maintained by Debtor with Bank or affiliates of Bank, without advance
notice, regardless of whether such accounts are general or special; (iv) to
dispose of Collateral, as a unit or in parcels, separately or with any real
property interests also securing the Secured Obligations, in any county or place
to be selected by Bank, at either private or public sale (at which public sale
Bank may be the purchaser) with or without having the Collateral physically
present at said sale.

Any notice of sale, disposition or other action by Bank required by law and sent
to Debtor at Debtor’s address shown above, or at such other address of Debtor as
may from time to time be shown on the records of Bank, at least 10 days prior to
such action, shall constitute reasonable notice to Debtor.  Notice shall be
deemed given or sent when mailed postage prepaid to Debtor’s address as provided
herein.  Bank shall be entitled to apply the proceeds of any sale or other
disposition of the Collateral, and the payments received by Bank with respect to
any of the Collateral, to Secured Obligations in such order and manner as Bank
may determine.  Collateral that is subject to rapid declines in value and is
customarily sold in recognized markets may be disposed of by Bank in a
recognized market for such collateral without providing notice of sale.  Debtor
waives any and all requirements that the Bank sell or dispose of all or any part
of the Collateral at any particular time, regardless of whether Debtor has
requested such sale or disposition.

REMEDIES ARE CUMULATIVE.  No failure on the part of Bank to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Bank or any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any right, power or remedy.  The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law, in equity, or
in other Loan Documents.

INDEMNIFICATION.  Debtor shall protect, indemnify and save harmless Bank from
and against all losses, liabilities, obligations, claims, damages, penalties,
fines, causes of action, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Damages”) imposed upon,
incurred by or asserted or assessed against Bank on account of or in connection
with (i) the Loan Documents or any failure or alleged failure of Debtor to
comply with any of the terms of, or the inaccuracy or breach of any
representation in, the Loan Documents, (ii) the Collateral or any claim of loss
or damage to the Collateral or any injury or claim of injury to, or death of,
any person or property that may be occasioned by any cause whatsoever pertaining
to the Collateral or the use, occupancy or operation thereof, (iii) any failure
or alleged failure of Debtor to comply with any law, rule or regulation
applicable to it or to the Collateral or the use, occupancy or operation of the
Collateral (including, without limitation, the failure to pay any taxes, fees or
other charges), (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Bank relating in any way to or any matter
contemplated by the Loan Documents, or (v) any claim for brokerage fees or such
other commissions relating to the Collateral or any other Secured Obligations. 
Nothing contained herein shall require Debtor to indemnify Bank for any Damages
resulting from Bank’s gross negligence or its willful misconduct, and such
indemnity shall be effective only to the extent of any Damages that may be
sustained by Bank in excess of any net proceeds received by it from any
insurance of Debtor (other than self-insurance) with respect to such Damages. 
The indemnity provided for herein shall survive payment of the Secured
Obligations and shall extend to the officers, directors, employees and duly
authorized agents of Bank.  In the event Bank incurs any Damages arising out of
or in any way relating to the transaction contemplated by the Loan Documents

6


--------------------------------------------------------------------------------


(including any of the matters referred to in this section), the amounts of such
Damages shall be added to the Secured Obligations, shall bear interest, to the
extent permitted by law, at the interest rate borne by the Secured Obligations
from the date incurred until paid and shall be payable on demand.

MISCELLANEOUS.  (i) Amendments and Waivers.  No waiver, amendment or
modification of any provision of this Security Agreement shall be valid unless
in writing and signed by Debtor and an officer of Bank.  No waiver by Bank of
any Default shall operate as a waiver of any other Default or of the same
Default on a future occasion.  (ii) Assignment.  All rights of Bank hereunder
are freely assignable, in whole or in part, and shall inure to the benefit of
and be enforceable by Bank, its successors, assigns and affiliates.  Debtor
shall not assign its rights and interest hereunder without the prior written
consent of Bank, and any attempt by Debtor to assign without Bank’s prior
written consent is null and void.  Any assignment shall not release Debtor from
the Secured Obligations.  This Security Agreement shall be binding upon Debtor,
and the heirs, personal representatives, successors, and assigns of Debtor. 
(iii) Applicable Law; Conflict Between Documents.  This Security Agreement shall
be governed by and construed under the law of the jurisdiction named in the
address of the Bank shown on the first page hereof without regard to that
Jurisdiction’s conflict of laws principles, except to the extent that the UCC
requires the application of the law of a different jurisdiction. If any terms of
this Security Agreement conflict with the terms of any commitment letter or loan
proposal, the terms of this Security Agreement shall control.  (iv)
Jurisdiction.  Debtor irrevocably agrees to non-exclusive personal jurisdiction
in the state identified as the Jurisdiction above.  (v) Severability.  If any
provision of this Security Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective but only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Security Agreement.  (vi)
Payments.  All payments to be mailed shall be mailed to Commercial Loan
Services, P. O. Box 740502, Atlanta, GA 30374-0502; or such other address as
provided by Bank in writing.  (vii) Notices.  Any notices to Debtor shall be
sufficiently given, if in writing and mailed or delivered to the address of
Debtor shown above or such other address as provided hereunder; and to Bank, if
in writing and mailed or delivered to Wachovia Bank, National Association, Mail
Code VA7628, P. O. Box 13327, Roanoke, VA 24040 or Wachovia Bank, National
Association, Mail Code VA7628, 10 South Jefferson Street, Roanoke, VA 24011 or
such other address as Bank may specify in writing from time to time.  Notices to
Bank must include the mail code.  In the event that Debtor changes Debtor’s
mailing address at any time prior to the date the Secured Obligations are paid
in full, Debtor agrees to promptly give written notice of said change of address
by registered or certified mail, return receipt requested, all charges prepaid. 
(viii) Captions.  The captions contained herein are inserted for convenience
only and shall not affect the meaning or interpretation of this Security
Agreement or any provision hereof.  The use of the plural shall also mean the
singular, and vice versa.  (ix) Joint and Several Liability.  If more than one
party has signed this Security Agreement, such parties are jointly and severally
obligated hereunder.  (x) Binding Contract.  Debtor by execution and Bank by
acceptance of this Security Agreement, agree that each party is bound by all
terms and provisions of this Security Agreement.  (xi) Final Agreement.  This
Agreement and the other Loan Documents represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent agreements of the parties.  There are no unwritten agreements between
the parties.

DEFINITIONS.  Loan Documents.  The term “Loan Documents” refers to all
documents, including this Agreement, whether now or hereafter existing, executed
in connection with or related to the Secured Obligations, and may include,
without limitation and whether executed by Debtor or others, commitment letters
that survive closing, loan agreements, promissory notes, guaranty agreements,
deposit or other similar agreements, other security agreements, letters of
credit and applications for letters of credit, security instruments, financing
statements, mortgage instruments, any renewals or modifications, whenever any of
the foregoing are executed, but does not include swap agreements (as defined in
11 U.S.C. § 101, as in effect from time to time).  Third Party.  The term “Third
Party” means any Broker, Collateral Agent, Securities Intermediary and/or bank
which from time to time maintains a securities account, and is acting in such
capacity, for Debtor or maintains a deposit account for Debtor with respect to
any part of the Collateral.  UCC.  “UCC” means the Uniform Commercial Code as
presently and hereafter enacted in the Jurisdiction.  Terms defined in the UCC. 
Any term used in this Agreement and in any financing statement filed in
connection herewith which is defined in the UCC and not otherwise defined in
this Agreement or any other Loan Document has the meaning given to the term in
the UCC.

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Debtor, on the day and year first written above, has caused
this Security Agreement to be duly executed under seal.

Debtor

 

Force Protection, Inc.

 

 

 

 

CORPORATE

By:

/s/ Michael S. Durski

 

SEAL

 

 

 

Name: Michael S. Durski, Title: Chief Financial Officer and Treasurer

 

 

Signed, sealed and delivered in presence of:

 

 

 

 

 

Witness

 

 

 

 

 

Address

 

 

 

 

 

 

 

Witness

 

 

 

 

 

Address

 

 

Force Protection Industries, Inc.

 

 

 

 

 

 

CORPORATE

By:

/s/ Michael S. Durski

 

SEAL

 

 

 

Name: Michael S. Durski, Title: Chief Financial Officer and Treasurer

 

 

 

Signed, sealed and delivered in presence of:

 

 

 

 

 

 

 

Witness

 

 

 

 

 

Address

 

 

 

 

 

 

 

Witness

 

 

 

 

 

Address

 

8


--------------------------------------------------------------------------------


 

Force Protection Technologies, Inc.

 

 

 

 

 

 

CORPORATE

By:

/s/ Michael S. Durski

 

SEAL

 

 

 

Name: Michael S. Durski, Title: Chief Financial Officer and Treasurer

 

 

 

Signed, sealed and delivered in presence of:

 

 

 

 

 

 

 

Witness

 

 

 

 

 

Address

 

 

 

 

 

 

 

Witness

 

 

 

 

 

Address

 

 

9


--------------------------------------------------------------------------------